EJ-130

 

NAME: Irakli Karbelashvili
FIRM NAME: AllAccess Law Group
STREET ADDRESS: 1400 Coleman Ave Ste F28
city: Santa Clara STATE: CA ZIP CODE: 95050
TELEPHONE NO.: (408) 295-0137 FAX NO.: (408) 295-0142
E-MAIL ADDRESS: jrakli@allaccesslawaroup.com
ATTORNEY FOR (name): Rachelle Ridola
[-X_] ORIGINAL JUDGMENT CREDITOR [__] ASSIGNEE OF RECORD

UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
STREET ADORESS: 280 South 1st Street
MAILING ADDRESS: 280 South 1st Street. Room 2112
CITY AND zIP CODE: San Jose, 95113
BRANCH NAME: San Jose Division

 

ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.:30297 1 FOR COURT USE ONLY

 

Plaintiff; Rachelle Ridola
Defendant: Altamira Corporation

5:19-cv-00394-BLF

 

WRIT OF [__] POSSESSION OF [__] Personal Property

 

 

x ] EXECUTION (Money Judgment [__] Limited Civil Case
? : (including Small Claims)

[x _] Unlimited Civil Case
[__] SALE [__] Real Property (including Family and Probate)

 

 

1. TO: THE UNITED STATES MARSHAL FOR THE NORTHERN DISTRICT OF CALIFORNIA

You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

3. (Name): Rachelle Ridola

is the [_x_] original judgment creditor [__] assignee of record whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if nota 9. [__] See next page for information on real or personal property to be
natural person, and last known address): delivered under a writ of possession or sold under a writ of sale.

ALTAMIRA CORPORATION, a "
California corporation, d/b/a ARBY'S | 11. Total judgment (as entered or renewed)

3158 Stevens Creek Blvd .
San Jose, CA 95117 12. Costs after judgment (CCP 685.090)
13. Subtotal (add 17 and 12)

_ 14. Credits to principal (after credit to interest)
Additional judgment debtors on next page

5. [%] Judgment entered on (date): 10/4/2019 16. Accrued interest remaining due per CCP
685.050(b) (not on GC 6103.5 fees)
6. [__] Judgment renewed on (dates): 17. Fee for issuance of writ

18. Total (add 15, 16, and 17)
19. Levying officer:

 

7. Notice of sale under this writ a. Add daily interest from date of writ (at
a. [-x] has not been requested. the legal rate on 15) (not on GC
b. [-_] has been requested (see next page). 6103.5 fees)............200-
8. [__] Joint debtor information on next page. E ts Mice a ae ee
[SEAL] 699.520(i)) .. 02... cee eee ee

Attachment 20.

 
 
 

 

[issued on (date): 1/27/2020 _| Clerk, by

10.[___] This writ is issued on a sister-state judgment.
For Items 11-17, see form MC-012 and form MC-013-INFO

$ 19,828.00
$0

$19,828.00

$0

15. Principal remaining due (subtract 14 from 13) $19,828.00

$ 108.70

$0
$ 19,936.7

$0.94

$0

20.[__] The amounts called for in items 11-19 are different for each
debtor. These amounts are stated for each debtor on

- SOONG

a. , Deputy

 

NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.

| Page 1 of 3

 

 

 

 

Form Approved for Optional Use WRIT OF EXECUTION Code of Civil Procedure, §§ 699.520, 712.010, 715.010

Judicial Council of Califomia
EJ-130 [Rev. January 1, 2018]

Goverment Code, § 6103.5
www, courts. ca,gov
EJ-130

 

Plaintiff: Rachelle Ridola CASE NUMBER:
Defendant: Altamira Corporation 5:19-cv-00394-BLF

 

 

 

 

21.[__] Additional judgment debtor (name, type of legal entity
if not a natural person, and last known address):

[ |
| _|

22.[_] Notice of sale has been requested by (name and address):

[ |
| _

23.["__] Joint debtor was declared bound by the judgment (CCP 989-994)

 

fr 6
_|

a. on (date): a. on (date):
b. name, type of legal entity if not a natural person, and b. name, type of legal entity if not a natural person, and
last known address of joint debtor: last known address of joint debtor:

[ | oT |
| JoOL _

c. [__] Additional costs against certain joint debtors are itemized: | [—_] Below [__] On Attachment 23c

24.[-__] (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. [__] Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)

(1) [[2] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants, subtenants, named claimants, and other occupants of the premises.

(2) [__] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(3) [_] The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP 415.46
and 1174.3(a)(2).)

(4) If the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
not served in compliance with CCP 415.46 (item 24a(2)), answer the following:

(a) The daily rental value on the date the complaint was filed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):

b. [[_] Possession of personal property.
[_] !f detivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
c. [__] Sale of personal property.

[_] Sate of real property.
e. The property is described:[~ ] Below [_]} On Attachment 246

o.

 

EJ-130 (Rov. January 1, 2018] WRIT OF EXECUTION Page 2 of 3
EJ-130

 

Plaintiff: Rachelle Ridola CASE NUMBER:

Defendant: Altamira Corporation 5:19-cv-00394-BLF

 

 

 

NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.

EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP 10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.

 

 

 

 

EJ-130 (Rev. January 1, 2018] WRIT OF EXECUTION Page 3 of 3

For your protection and privacy, please press the Clear
This Form button after you have printed the form. ‘| Print this form | | Save this form

 

 

 
